Name: Commission Regulation (EEC) No 1989/91 of 5 July 1991 on imports of preserved cultivated mushrooms from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  foodstuff;  tariff policy
 Date Published: nan

 6 . 7. 91No L 178 /26 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1989/91 of 5 July 1991 on imports of preserved cultivated mushrooms from third countries certificates issued at 30 June 1991 would justify a new allocation of the quantity concerned for the current year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms ('), and in particular Article 6 thereof, Whereas Article 3 of Regulation (EEC) No 1796/81 lays down that the quantity which may be imported free from the additional amount must be allocated among the supplier countries, account being taken of traditional trade flows and of new suppliers ; Whereas Article 3 (3) of Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 (2), as amended by Regulation (EEC) No 3718/90 (3), allocated the quantity which may be imported free from the addi ­ tional amount among the supplier countries ; whereas Article 3 ( 1 ) of the said Regulation provides for the possi ­ bility of reviewing the allocation on the basis of the certi ­ ficates issued during the first six months of the year in question ; whereas the supply situation as revealed by HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1991 , the allocation of the overall quantity laid down in Article 3 of Regulation (EEC) No 1796/81 and set out in Annex I to Regulation (EEC) No 1707/90 shall be adjusted in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 198, 4. 7. 1981 , p. 1 . 2) OJ No L 158, 23 . 6. 1990, p. 34. (3) OJ No L 358, 21 . 12. 1990, p . 51 . 6. 7 . 91 Official Journal of the European Communities No L 178/27 ANNEX (tonnes) Supplier country Quantity The People's Republic of China 28 230 The Republic of Korea 400 The Republic of China (Taiwan) 1 900 Hong Kong 150 Others 1 795 Reserve 2 275